from an order of the Supreme Court, Erie County (David J. Mahoney, J.), entered November 18, 2004. The order denied plaintiffs’ motion for leave to renew, granted defendant’s motion for leave to renew and upon renewal granted defendant’s motion for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by denying defendant’s motions and reinstating the complaint and as modified the order is affirmed without costs.
Same memorandum as in Skoney v Pittner (21 AD3d 1422 [2005]). Present—Green, J.P., Hurlbutt, Scudder, Gorski and Lawton, JJ.